United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ARKANSAS VETERANS
HEALTHCARE, North Little Rock, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-614
Issued: July 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2013 appellant filed an appeal from a December 4, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was entitled
to disability compensation for July 30, 31, August 18, 20, 21 and September 18, 2012 and four
hours on September 11, 2012 due to the accepted May 5, 2012 traumatic injury.
On appeal, appellant generally asserts that she did not work on the days in question
because her physician recommended complete bed rest.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On May 17, 2012 appellant, then a 48-year-old nurse, filed a traumatic injury claim
alleging that she injured her lower back on May 5, 2012 while transferring a patient. OWCP
accepted that she sustained an employment-related lumbar sprain. Appellant received
continuation of pay for the period May 6 to June 19, 2012 and wage-loss compensation for the
period June 20 through July 15, 2012. She returned to modified duty on July 16, 2012 and
claimed intermittent disability thereafter.2
Appellant received four hours for
September 11, 2012. By letter dated October 2, 2012, OWCP informed her of the type of
evidence needed to support her claim for compensation.
The medical evidence relevant to the dates of claimed wage loss includes a June 7, 2012
magnetic resonance imaging (MRI) scan of the lumbar spine that demonstrated minimal disc
bulge at L4-5, a mild disc bulge at L5-S1 and minimal disc desiccation at L4-5 and L5-S1. In
reports dated July 12, 2012, Dr. Earl Peeples, a Board-certified orthopedic surgeon, performed
physical examination and diagnosed lumbar strain. He indicated that a lower extremity
electrodiagnostic study demonstrated only borderline changes and there were no significant
findings on the MRI scan study to suggest significant nerve root compression or significant
traumatic anatomy. Dr. Peeples advised that appellant could return to light duty on July 16, 2012
with a lifting restriction of 20 pounds. In reports dated July 26, 2012, Dr. Srinivasan
Ramaswamy, Board-certified in family medicine, reported that appellant continued to have low
back pain. He found some tenderness in the right lower lumbar region and intact sensation in the
lower extremities. Dr. Ramaswamy diagnosed back pain with radiation, unspecified and
recommended continued light duty. In an undated duty status report, he noted a diagnosis of low
back pain and advised that appellant could not work from August 18 to 21, 2012. In an
August 29, 2012 report, Dr. Pranitha R. Nallu, Board-certified in physical medicine and
rehabilitation, noted appellant’s complaint of lower back pain and bilateral lower extremity pain,
right worse than left. She indicated that she reviewed the MRI scan and electrodiagnostic studies
and diagnosed lower back pain secondary to lumbar strain/sprain, lumbar degenerative disc
disease with disc bulges at L4-5 and L5-S1, an annular tear at L4-5 and possible right sacroiilitis.
Dr. Nallu recommended physical therapy.
OWCP approved physical therapy on
3
September 7, 2012. In an undated disability slip and on an undated duty status report,
Dr. Ramaswamy advised that appellant should be off work on September 11, 2012 for “medical
reasons.” On October 11, 2012 he advised that she had been seen several times from May 9
through September 11, 2012 for a back injury she sustained at work. Dr. Ramaswamy continued
that appellant was off work intermittently due to the disability resulting from radiating back pain.
Dr. Nallu continued to submit reports through October 25, 2012 advising that appellant should
continue light duty with no lifting greater than 20 pounds with limited bending, stooping and
twisting.

2

Appellant specifically claimed disability compensation for eight hours each on July 30, 31, August 18, 20, 21,
September 11 and 18, 2012. As noted above, she was paid compensation for four hours on September 11, 2012.
Appellant’s modified duty included restrictions of no lifting, pulling or pushing greater than 20 pounds.
3

Appellant attended therapy sessions on September 6, 12, 13, 26 and 27 and October 3, 4, 11, 17 and 18, 2012.

2

By decision dated December 4, 2012, OWCP denied appellant’s claim for monetary
compensation for July 30, 31, August 18, 20, 21 and September 18, 2012 and for four hours on
September 11, 2012 on the grounds that the medical evidence did not establish that the claimed
disability was due to the accepted conditions.
LEGAL PRECEDENT
Under FECA the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.4 Disability is
thus not synonymous with physical impairment which may or may not result in an incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in FECA5 and whether a particular
injury causes an employee disability for employment is a medical issue which must be resolved
by competent medical evidence.6 Whether a particular injury causes an employee to be disabled
for work and the duration of that disability, are medical issues that must be proved by a
preponderance of the reliable, probative and substantial medical evidence.7
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.8 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.9
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.12
4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

6

Donald E. Ewals, 51 ECAB 428 (2000).

7

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

8

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

10

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she was
entitled to disability compensation for July 30, 31, August 18, 20, 21 and September 18, 2012
and four hours on September 11, 2012 due to the accepted May 5, 2012 traumatic injury.
OWCP accepted that on May 5, 2012 appellant sustained a lumbar sprain while
transferring a patient. She received appropriate continuation of pay and wage-loss compensation
through July 15, 2012. Appellant returned to modified duty on July 16, 2012 and thereafter
claimed intermittent compensation for the above dates.
The medical evidence relevant to the specific dates of claimed compensation includes
reports from Dr. Nallu dated August 29 to October 25, 2012. Dr. Nallu, however, merely
discussed appellant’s condition, described examination findings and recommended physical
therapy. She did not provide an opinion as to whether appellant should or should not work.
Dr. Nallu’s opinion is therefore insufficient to entitlement to disability compensation.
In an undated duty status report, Dr. Ramaswamy, an attending family physician, noted a
diagnosis of low back pain and advised that appellant could not work from August 18
to 21, 2012. In an undated disability slip and on an undated duty status report, he advised that
she should be off work on September 11, 2012 for “medical reasons.” On October 11, 2012
Dr. Ramaswamy advised that appellant had been seen several times from May 9 through
September 11, 2012 for a back injury she sustained at work. He continued that she was off work
intermittently due to the disability resulting from radiating back pain. Dr. Ramaswamy,
however, did not provide any explanation in his reports as to why appellant could not perform
her modified position.13 He did not profess any knowledge of her specific job duties or provide a
rationalized explanation as to why she could not work for the claimed periods.
When a physician’s statements regarding an employee’s ability to work consist only of
repetition of the employee’s complaints that he or she hurt too much to work, without objective
findings of disability being shown, the physician has not presented a medical opinion on the
issue of disability or a basis for payment of compensation14 and the Board has long held that
medical conclusions unsupported by rationale are of diminished probative value and insufficient
to establish causal relationship.15 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.16 As there is no rationalized
medical evidence contemporaneous with the periods of claimed disability, appellant failed to

13

Supra note 2.

14

G.T., 59 ECAB 447 (2008).

15

See Albert C. Brown, 52 ECAB 152 (2000).

16

William A. Archer, supra note 8.

4

meet her burden of proof to establish entitlement to total disability compensation for July 30, 31,
August 18, 20, 21 and September 18, 2012 and four hours on September 11, 2012.17
The Board however notes that appellant would be entitled to wage-loss compensation for
attending medical appointments.18 Appellant was compensated for four hours on September 11,
2012 when she had an appointment with Dr. Ramaswamy and the record does not indicate that
she received treatment, testing or therapy on other dates of claimed compensation.19
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she was entitled to total disability
compensation for July 30, 31, August 18, 20, 21 and September 18, 2012 and for four hours on
September 11, 2012.

17

See Tammy L. Medley, supra note 7.

18

If a claimant has returned to work following an accepted injury or the onset of an occupational disease and
must leave work and lose pay or use leave to undergo treatment, examination or testing for the accepted condition,
compensation should be paid for wage loss under section 8105 of FECA, while undergoing the medical services and
for a reasonable time spent traveling to and from the location where services were rendered. 5 U.S.C. § 8105. For a
routine medical appointment, a maximum of four hours of compensation is usually allowed. See William A. Archer,
supra note 8.
19

Supra note 3 lists dates appellant had physical therapy.

5

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

